ORDER
PER CURIAM.
In light of David D. Everist’s response to this court’s show cause order, we consider whether this appeal should be transferred pursuant to 28 U.S.C. § 1631.
Everist appeals a decision from the United States District Court for the District of Oregon that dismissed his complaint appearing to allege violations under the Federal Land Policy Management Act and Executive Order No. 12630. While this court’s jurisdiction extends to Little Tucker Act claims for no more than $10,000, see 28 U.S.C. § 1295(a)(2), here to the extent that Everist’s complaint can be read as raising such a claim, it appears that he asked for more than the threshold amount. Because this case does not fall within our jurisdiction, the court will transfer the matter to the United States Court of Appeals for the Ninth Circuit.
Accordingly,
It Is Ordered That:
(1) The appeal is transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.
(2) All other pending motions are transferred to the Ninth Circuit.